Filed 9/2/21 Washington v. Doe CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


    CHRISTOPHER NATHANIEL
    WASHINGTON,                                                                              F081917

           Plaintiff and Appellant,                                              (Super. Ct. No. 18C0355)

                    v.
                                                                                          OPINION
    JOHN DOE et al.,

           Defendants and Respondents.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Kings County. Valerie R.
Chrissakis, Judge.
         Christopher Nathaniel Washington, in pro. per., for Plaintiff and Appellant.
         Rob Bonta, Attorney General, Phillip J. Lindsay, Assistant Attorney General,
Maria G. Chan and Janine W. Boomer, Deputy Attorneys General, for Defendants and
Respondents.
                                                        -ooOoo-
         Appellant Christopher Nathaniel Washington, a self-represented prison inmate,
contends the trial court erred in dismissing his writ petition pursuant to Code of Civil

*        Before Franson, Acting P.J., Smith, J. and Meehan, J.
Procedure section 581, subdivision (f)(2).1 In June 2019, the trial court issued an order
sustaining a demurrer to Washington’s first amended petition for writ of mandate and
directing Washington to file an amended petition within 30 days. Washington’s amended
pleading was signed by him and filed by the court in July 2020, more than one year after
the trial court’s order. As explained below, we conclude the trial court did not abuse its
discretion when it ordered the dismissal of this lawsuit because Washington failed to
timely file an amended pleading after being given leave to amend.
       We therefore affirm the judgment.
                                    BACKGROUND
       On August 30, 2018, Washington submitted a formal grievance using “CDCR
602” (Form 602) stating that on July 9, 2018, he “was rolled up from CSP-Corcoran Byrd
Building #3 incidently [sic] staff refused to locate or pack my type writer and my
television.” The Form 602 listed the typewriter’s value at $209, the 13-inch flat screen
television’s value at $180, and a replacement ribbon’s value at $43. Thus, the total value
of the missing property was $432. In the Form 602, Washington addressed his attempt at
an informal resolution by stating he had mailed an inmate request for an interview and 30
days had passed without a reply.
       A “CDC FORM 695” (Form 695) dated September 5, 2018, advised Washington
that his Form 602 had been forwarded to California State Prison-Corcoran for further
processing. Less than a week later, the Form 602 was rejected. A second Form 695
informed Washington that necessary supporting documents were missing and he needed
to attach a property receipt showing the property has been issued to him. In addition, it
stated: “You must also clarify if you were issued property during your housing at SATF
as you were housed there after CSP-COR.” (Italics omitted.)



1      Unlabeled statutory references are to the Code of Civil Procedure.


                                             2.
       In November 2018, Washington mailed a petition for writ of mandate to the Kings
County Superior Court. Within a week, the superior court filed the petition. The petition
listed the respondent as John Doe, Warden of California State Prison–Corcoran. The
petition alleged Washington filed an appeal (i.e., the Form 602) on August 30, 2018 and
on September 5, 2018 and September 11, 2018, the appeal was rejected “despite facts and
supporting documents both of which support [my] claims and of which support [my]
request.” The petition alleged Washington had “performed all conditions precedent to
the filing of this petition by having exhausted all available remedies obtaining response
from Assigned Counselor as requested.” In his prayer for relief, Washington requested a
writ of mandate directing the Warden of California State Prison–Corcoran to return his
lost property or compensate him for its loss.
       On December 4, 2018, the trial court filed an order setting a hearing on a sua
sponte motion for judgment on the pleadings. The order stated Washington had “failed to
allege or demonstrate exhaustion of [his] administrative remedies” and an inmate “must
exhaust administrative remedies through the third level before filing a lawsuit with the
court.” The order set the sua sponte motion for a hearing on January 16, 2019, and
directed Washington “to file a first amended complaint alleging exhaustion of
administrative remedies through the third level and attaching documentation to
demonstrate compliance with this requirement, or an allegation as to why exhaustion
should not be required.”
       In January 2019, Washington requested a continuance of the hearing. The trial
court issued an order setting a date in March 2019 for the hearing. On January 30, 2019,
Washington filed a document labeled “Petitioners Notice Request Petition For Writ of
Mandate Prohibition Code 1085–1086 First Amended Mandamus.” For purposes of this
opinion, we refer to this document as the first amended petition. The first amended
petition repeated the allegations about Washington submitting the Form 602 on August



                                                3.
30, 2018, and its subsequent rejection in September 2018. It did not include allegations
addressing exhaustion through the third level.
       On May 22, 2019, respondent Warden Clark filed a demurrer to the first amended
petition. The grounds for the demurrer included that “Washington has not established
that a petition for writ of mandate is his only available remedy, that he exhausted his
administrative appeals, or established that the Warden had a ministerial duty to
compensate Washington for his missing property.” On May 31, 2019, Washington filed
an objection/opposition to the demurrer. Washington’s opposition cited Escamilla v.
Department of Corrections & Rehabilitation (2006) 141 Cal.App.4th 498 (Escamilla) to
support his argument that the use of a petition for writ of mandate to proper to compel
prison officials to return lost personal property or pay its value in money was proper.2
       On June 28, 2019, the trial court held a hearing on the demurrer at which
Washington appeared by telephone and a deputy attorney general appeared on behalf of
Warden Clark. The trial court adopted its tentative ruling, which was to sustain the
demurrer and grant leave to amend. At the bottom of the tentative ruling, the court
handwrote: “30 days to File and Serve amended petition.” The proof of service attached
to the court’s order states it was mailed to Washington and the deputy attorney general on
June 28, 2019.
       Nearly a year later, on June 25, 2020, respondent filed a motion to dismiss the
petition for writ of mandate asserting “Washington failed to file a second amended
petition by the July 28, 2019 deadline set by the Court.” On July 1, 2020, the trial court

2      “In Escamilla, the court held an inmate could pursue a petition for writ of mandate
seeking the return of specific personal property (or the value thereof) without first
presenting a claim under the Government Claims Act. [Citation.] The court’s holding
was based on its conclusion that such a petition does not assert a claim ‘for money or
damages’ for purposes of Government Code section 905.2, subdivision (b) and, therefore,
the inmate was not required to comply with the claim presentation requirements of the
Government Claims Act. [Citation.]” (Foster v. Sexton (2021) 61 Cal.App.5th 998,
1022–1023 (Foster).)


                                             4.
filed an order directing that Washington be allowed telephone access to appear at a July
30, 2020 hearing on the motion to dismiss.
       On July 20, 2020, the clerk of the superior court filed Washington’s second
amended complaint, which was prepared using optional Judicial Council forms PLD-C-
001 (“COMPLAINT–Contract”) and PLD-PI-001 (2) (“CAUSE OF ACTION–General
Negligence”). The papers submitted by Washington included his declaration stating the
June 2020 motion to dismiss incorrectly claimed that his first amended complaint was
never filed.3
       On July 31, 2020, the trial court filed an order continuing the hearing on the
motion to dismiss and attaching a copy of its tentative ruling to grant the motion “based
upon [Washington’s] failure to file a second amended petition in a timely manner and in
accord with the leave extended by the court on June 28, 2019.” Later, the hearing was
continued to October 6, 2020. At that hearing, both Washington and the deputy attorney
general appeared telephonically. After the hearing, the court signed an order adopting its
tentative ruling, which stated:

       “Grant the court’s sua sponte motion to strike the second amended
       complaint that was filed 7/20/20 without permission and contrary to the
       procedural rules and statutes after defendant filed its motion to dismiss on
       6/25/20. Grant respondent’s motion to dismiss this lawsuit. Petitioner has
       failed to excuse his failure to file a second amended petition by 7/28/2019
       as ordered by the court in the ruling dated 6/28/19 mailed to the parties.
       Dismissal is entered in accordance with CCP 581(f)(2).”
       Two weeks later, Washington filed a notice of appeal.


3      This assertion is off point because (1) respondent’s May 2019 demurrer
challenged the first amended petition filed in January 2019 and (2) the trial court
sustained that demurrer and granted “30 days to File and Serve amended petition.” Thus,
the “amended petition” referred to in the court’s order necessarily would be a second
amended petition. (See Cal. Rules of Court, rule 3.1324(a)(1) [amended pleadings must
be serially numbered].) Read in context, the order does not imply the demurrer was
sustained to the original (i.e., unamended) writ petition.


                                             5.
                                       DISCUSSION
I.     DEMURRER
       A complaint must contain “[a] statement of the facts constituting the cause of
action, in ordinary and concise language.” (§ 425.10, subd. (a)(1).) When a complaint
“does not state facts sufficient to constitute a cause of action,” a defendant may raise that
objection by filing a demurrer. (§ 430.10, subd. (e).) “The facts that must be included in
a complaint or petition to properly allege a cause of action are referred to as the essential
elements of the cause of action.” (Foster, supra, 61 Cal.App.5th at p. 1018.) In Foster,
the court concluded that “California law treats exhaustion or an excuse as an essential
element of an inmate’s cause of action for the recovery of personal property or its
monetary value.” (Id. at p. 1024.) Consequently, the plaintiff-inmate in Foster was
required to alleged that he exhausted his administrative remedies or that he had a valid
excuse for not exhausting those remedies. (Id. at pp. 1023–1024; see Parthemore v. Col
(2013) 221 Cal.App.4th 1372, 1379 [inmate complaint that does not plead exhaustion of
administrative remedies is vulnerable to demurrer]; Wright v. State of California (2004)
122 Cal.App.4th 659, 665 [exhaustion requirement applies to prisoner lawsuits].)
       Under the foregoing principles of law, the trial court correctly determined
Washington was required to allege he had exhausted his administrative remedies through
the third level of the administrative appeal process. Our review of the first amended
petition shows it did not allege exhaustion and, therefore, failed to state all of the
elements constituting a cause of action. As a result, the trial court properly sustained the
demurrer with leave to amend. (See Foster, supra, 61 Cal.App.5th at p. 1024 [inmate
writ petition that made no reference to exhaustion of administrative remedies failed to
state facts sufficient to constitute a cause of action].) Therefore, the dismissal order
cannot be overturned on the ground the first amended petition stated all the essential
elements of a cause of action.



                                              6.
II.    DISCRETIONARY DISMISSAL
       A.     Basic Principles
       Section 581, subdivision (f) states: “The court may dismiss the complaint as to
that defendant when: [¶] … [¶] (2) Except where Section 597 applies, after a demurrer to
the complaint is sustained with leave to amend, the plaintiff fails to amend it within the
time allowed by the court and either party moves for dismissal.” Section 597 addresses
the handling of certain special defenses and that exception does not apply in this case.
       The statutory phrase “may dismiss” unambiguously grants discretionary authority
to trial courts. (Nuño v. California State University, Bakersfield (2020) 47 Cal.App.5th
799, 807.) A trial court’s exercise of the discretionary authority granted by subdivision
(f)(2) of section 581 is, therefore, subject to appellate review under the abuse of
discretion standard. (Ibid.) This standard “affords considerable deference to the trial
court, provided that the court acted in accordance with the governing rules of law.” (New
Albertsons, Inc. v. Superior Court (2008) 168 Cal.App.4th 1403, 1422.) “An abuse of
discretion occurs if, in light of the applicable law and considering all of the relevant
circumstances, the court’s decision exceeds the bounds of reason and results in a
miscarriage of justice.” (Ibid.)
       B.     Application of Law to This Case
       In his appellant’s reply brief, Washington states he received a second order from
the court to amend his complaint. Washington asserts this is when he submitted his
second amended complaint on or about July 1, 2019. Washington also contends the court
never properly communicated with him for almost an entire year.
       In reviewing the record, we found nothing supporting Washington’s statement that
he submitted a second amended complaint in July 2019. The second amended complaint
in the clerk’s transcript was prepared using optional Judicial Council forms. At the
bottom of the second page of the form complaint, the handwritten date immediately
before Washington’s signature was “7-16-2020.” The file stamp on that form’s first page


                                              7.
indicates the trial court filed the document on July 20, 2020. The “7-16-2020” date also
appears before Washington’s signature on (1) the civil case cover sheet (mandatory
Judicial Council form CM-010) filed on July 20, 2020 and (2) the notice of intent to
appear by telephone (optional Judicial Council form CIV-020) filed on July 20, 2020.
       As a result, we cannot accept Washington’s factual assertion that he complied with
the trial court’s order by submitting an amended pleading in July 2019. The information
available in the record shows the amended pleading was prepared and submitted more
than one year after the trial court’s June 2019 order sustained the demurrer and granted
Washington 30 days to file an amended petition. In light of this one-year delay, we
conclude the trial court did not abuse its discretion in granting the motion to dismiss
pursuant to section 581, subdivision (f)(2).
                                      DISPOSITION
       The judgment of dismissal is affirmed. Respondent shall recover his costs on
appeal.




                                               8.